DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 11/19/2020 has been entered. Claims 1-20 are pending in the applications. 
The 112(b) rejections previously set forth are withdrawn in view of the amendments.

Response to Arguments
Applicant's arguments filed 11/19/2020 have been fully considered and they are partially persuasive.
With respect to the arguments concerning Bellhouse, in view of the arguments, the rejections are withdrawn.
Applicant’s arguments with respect to claims 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
With respect to the use of Borenstein (WO2015/164618) as prior art, MPEP 717.02 states a statement of common ownership is sufficient to except the subject matter disclosed from being used in a rejection under 35 USC 103, in view of the remarks the rejections are withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ingber (US PG Pub 2011/0250585).
With respect to claim 1, Ingber teaches an organ mimic device with microchannels (abstract), which can be used as microarrays such as microfluidic devices ([0055]) a microfluidic flow device, the device having a central microchannel divided into two or more parallel microchannels, separated by one or more porous membranes, the membranes configured to divide the central microchannel into two or more closely apposed parallel central microchannels ([0019]) and may comprise multiple channels ([0108]), a gas exchange function of the tissue-tissue (blood-gas interface – [0016]) interface on the membrane may be determined by injecting different fluids and blood into first and second sections whereby the first section acts as the alveolar compartment and the second section acts as the microvascular compartment [0114], a first layer comprising a plurality of gas channels to permit gas to flow through the microfluidic device (air injected into upper channel 250A) and a second layer comprising a plurality of blood channels (blood can flow through 250B); the porous and elastic membrane continuously expands and contracts upon application of a pressure differential ([0020, 0074, 0094-0097, 0167]), a distensible membrane coupled with the first layer and distensible in response to pressurization; in an embodiment, the pressure differential is created in one or more of the central microchannels to create the relative expansion/contraction of the membrane ([0099]) coupled with the distensible membrane, the plurality of blood channels separated from the plurality of gas channels by the distensible membrane, and configured to permit blood to flow through the microfluidic device (blood can flow through 250B [0114]), the plurality of blood channels comprising: a cross-sectional area defined in the second layer (Figures 3A, 3B, 7A, 7B), the membrane may be subjected to physiological strain generated by cyclic stretching of the membrane ([0111]) causing the membrane to continuously expand and contract along its plane ([0112, 0215-0216, 0074]) a shape of the cross- sectional area configured to oscillate along a length of the plurality of blood channels. Ingber further teaches “an embodiment” encompasses more than one embodiment is and is not limited to only one embodiment ([0038, 0181]).
With respect to claim 4, the device of claim 1 is taught above. Ingber teaches membranes define the microchannels, and the elastic membranes expand and contract along the plane, the shape of the cross-sectional area is controlled by a degree of distension of the distensible membrane ([0074], Figures 3A, 3B, 7A, 7B).
With respect to claim 5, the device of claim 1 is taught above. Ingber teaches air is injected into upper channel 250A ([0114]), and in an embodiment, the pressure differential is created in one or more of the central microchannels to create the relative expansion/contraction of the membrane ([0099]), the distensible membrane is configured to deform a distance responsive to a gas pressure of a gas in the plurality of gas channels.
Claims 1, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fernandez Alcon (US PG Pub 2016/0326477), this is a US PG Pub version of (WO2015/138032).
With respect to claim 1, Fernandez Alcon teaches organomimetic microfluidic devices, a microfluidic flow device that can apply mechanical forces by modulating the flow of fluid through the channels, including modulating mechanically a membrane via pneumatic and or mechanical means, which can be manufactured as individual layers that can be mechanically laminated together (abstract). The device includes first and second microchannels separated by a membrane that permits the first and second channels, the inlets and outlets for at least one fluid source to the first and second microchannels can include air and blood ([0163]) gas and blood channels, and in an example, gas exchange is determined and air and blood flow through the first and second channels ([0512]) permitting gas  and blood to flow through, the device includes engagement elements which modulate the membrane ([0013]), the modulation system for stretch actuation configured to impart an undulating motion during cyclical motions of the process ([0021]), the membrane can be a porous membrane and may include a series of undulations ([0072]), the membrane coupled to the modulation device configured to modulate the movement of the membrane, causing it to move, stretch, compress or flex, in embodiments, the engagement element uses fluid pressure ([0082]), the membrane modulates along the plane and expands and or contracts ([0084]) a distensible membrane, the amount of flexing/modulation can be controlled by the pressure differential applied distensible in response to pressurization, the pressure differential can be created by removing or adding a fluid  to stretch or compress the membrane, during operation, the pressure differential can be alternately applied in predefined time intervals to cause continuous expansion and contraction of the membrane along its plane ([0144]), and cross sections of the microchannels can change by applying a strain force on the membrane causing the membrane to stretch ([0149]), a cross-sectional area defined in the second layer, a shape of the cross- sectional area configured to oscillate along a length of the plurality of blood channels.
With respect to claim 4, the device of claim 1 is taught above. Ferenandez Alcon teaches cross sections of the microchannels can change by applying a strain force on the membrane causing the membrane to stretch ([0149]) the shape of the cross-sectional area is controlled by a degree of distension of the distensible membrane.
With respect to claim 5, the device of claim 1 is taught above. Ferenandez Alcon teaches the amount of flexing/modulation can be controlled by the pressure differential applied ([0144]), and modulation of the membrane can be achieved through pressure differential or mechanical means and can mimic the mechanical forces experienced by tissue-tissue interface in a  living organism for example the lung alveolus during breathing, the modulation magnitude and frequency should depend on the specific desired outcomes ([0334]) the distensible membrane is configured to deform a distance responsive to a gas pressure of a gas in the plurality of gas channels.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claims 2, 10, 11, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ingber or Fernandez Alcon in view of Potkay (The promise of microfluidic artificial lungs, 2014).
With respect to claims 2, 10, and 11, Ingber or Fernandez Alcon teach an organ mimic microfluidic device, with gas and blood channels, and a flexible, expanding membrane of claim 1 as discussed above. Potkay reviews research efforts in microfluidic artificial lungs and teaches artificial lungs for transferring oxygen and CO2 out of the blood by diffusion (a method of removing carbon dioxide from blood), removing carbon dioxide from blood (B.1), microchannel networks designed such that cells and platelets experience pressures, shear stresses, and branching angles that copy those in the body (B.5), and microfluidic lungs can employ thin, flexible membranes similar to the blood-gas membrane in the natural lung (B.7), and a manifold that delivers blood to the microchannels (B.3) an inlet manifold coupled with an inlet of each of the plurality of blood channels, it would have been obvious to one of ordinary skill in the art to incorporate an outlet manifold coupled with an outlet of each of the plurality of blood channels, particularly given the use of an inlet manifold; that microfluidic lungs can operate using air as the supply gas to provide more natural ventilation, and eliminate the potential complications of using pure oxygen, and instead operating using air supplied by a fan or by tapping into the natural air circulation (B.8) such that the plurality of gas channels comprise an open inlet end and an open outlet end
It would have been obvious to one of ordinary skill in the art to incorporate in the gas supply and use of a manifold for both an inlet and outlet of the microfluidic device for Potkay into the microfluidic device to provide efficient delivery of the blood to and from the microchannels and provide more natural ventilation while eliminating the complications of using pure oxygen. 
With respect to claim 13, the method of claim 10 is taught above. Ingber teaches the pressure source can apply pressure to cause cyclic stretching patterns to simulate breath rate ([0074]), Fernandez Alcon teaches the membrane modulation in a motion associated with breathing or the beating of a heart ([0466[), flowing the gas through the gas channels with a pulsatile flow. 
With respect to claim 14, the device of claim 10 is taught above. Ferenandez Alcon teaches cross sections of the microchannels can change by applying a strain force on the membrane causing the membrane to stretch ([0149]) the shape of the cross-sectional area is controlled by a degree of distension of the distensible membrane; Ingber teaches membranes define the microchannels, and the elastic membranes expand and contract along the plane, the shape of the cross-sectional area is controlled by a degree of distension of the distensible membrane ([0074], Figures 3A, 3B, 7A, 7B).
With respect to claim 15, the device of claim 10 is taught above. Ingber teaches air is injected into upper channel 250A ([0114]), and in an embodiment, the pressure differential is created in one or more of the central microchannels to create the relative expansion/contraction of the membrane ([0099]), the distensible membrane is configured to deform a distance responsive to a gas pressure of a gas in the plurality of gas channels. Ferenandez Alcon teaches the amount of flexing/modulation can be controlled by the pressure differential applied ([0144]), and modulation of the membrane can be achieved through pressure differential or mechanical means and can mimic the mechanical forces experienced by tissue-tissue interface in a  living organism for example the lung alveolus during breathing, the modulation magnitude and frequency should depend on the specific desired outcomes the distensible membrane is configured to deform a distance responsive to a gas pressure of a gas in the plurality of gas channels.  
Regarding claim 20, the method of claim 10, is taught above, and further discloses wherein the gas is air (see Ingber [0014], Fernandez Alcon [0163, 512], Potkay B.8).

Claim 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez Alcon.
With respect to claims 3 and 12, the device of claim 1 is taught above. Fernandez Alcon teaches a pressurized chamber with an interior volume, air is extracted via air extraction point 1714 and vented to atmosphere at venting point 1718, at which point air is allowed to enter the system ([0192-0194]) providing stretch actuation of the membrane ([0174-0176]), a pressure vessel configured to flow a gas into an open end of each of the plurality of gas channels. Fernandez Alcon teaches the pressurized chamber is connected to the microfluidic device, and that one or both ends of the microfluidic device are connected to the pressure chamber and motion is translated to the microfluidic device ([0192, 0196, 0199, 0201]), implying that the microfluidic device is also a pressure vessel a pressure vessel housing the first layer and the second layer.
Claims 6, 7, 9 and 16, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ingber or Fernandez Alcon in view of Cho (US PG Pub No. 2019/0022294).
Regarding claims 6 and 16, Ingber or Fernandez Alcon teach the device of claim 1. Ingber teaches the membrane can be supported by a carrier layer ([0313]), but does not teach a plurality of ribs supporting the distensible membrane, the shape of the cross-sectional area deflecting between each of the plurality of ribs.
Cho discloses a device with first and second volumes for fluid flow separated by a permeable membrane for exchange of at least one component, a membrane which oscillates (see Cho abstract), the device may be an artificial lung, a fuel call, a dialyzer, membrane filter system a heat exchanger system or a  desalination membrane system, the first volume adapted for blood flow, the second fluid oscillation of the membrane is used to overcome mass transport limitation arising from boundary layer and enhancing mixing (see Cho paragraph 0036), oscillating membranes are used in devices comprising microchannels such as lung assist devices or artificial lung devices in oxygenation of blood and/or CO2 removal from blood (see Cho paragraph 0037), gas transport is driven by concentration gradient and microfluidic gas exchangers typically include one or more very thin permeable membranes to mimic the cell walls in lungs, such as PDMS membranes, however boundary layers limit mass transport (see Cho paragraph 0038), oscillating the membrane can enhance gas transport across the boundary layer, specifically augmenting the removal of CO2 from a saturated fluid, benefiting the efficiency of, for example, artificial lungs, as well as other applications related to gas transport and fluid mixing (see Cho paragraph 0039), membranes include an array of depressions, recesses, or areas of reduced thickness to enhance oscillation and hold microbubbles, and micropillars (see Cho paragraph 0042), oscillation is impacted by how the membrane contacts support structure (see Cho paragraph 0051), and features, structures, or characteristics may be combined in any suitable manner in one or more embodiments (see Cho paragraph 0033), micropillars and recesses – ribs are interpreted as complimentary areas to recesses, see Figure 1 below, Cho Figure 3A, paragraphs 0050 recesses can be used to form areas within a membrane of reduced thickness which can facilitate oscillation and thereby microstreaming, and 0051-0052 recesses influence and can enhance oscillation control, and oscillation is influenced by supporting structures, areas of reduced thinness eliminate problems of thinner membranes being subject to damage (Cho paragraph 0042), a plurality of ribs supporting the distensible membrane, the shape of the cross-sectional area deflecting between each of the plurality of ribs
One of ordinary skill in the art, before the filing date of the invention would have been motivated to incorporate to incorporate the membrane supports of Cho in order to disrupt a laminar boundary layer (see Cho paragraph 0052) and augment the removal of CO2 (see Cho paragraph 0039).


    PNG
    media_image1.png
    573
    757
    media_image1.png
    Greyscale

Regarding claims 7 and 17, combination above discloses the device of claim 6, and further discloses wherein the plurality of ribs is distributed evenly along the length of the plurality of gas channels (see Figure 1 above, Cho Figure 3a).  
Regarding claims 9 and 19, the device of claim 1, is taught above. Cho further teachas the distensible membrane comprises a plurality of ribs  (Cho paragraphs 0042 micropillars and recesses – ribs are interpreted as complimentary areas to recesses, see Figure 1 above, Cho Figure 3A, paragraphs 0050 recesses can be used to form areas within a membrane of reduced thickness which can facilitate oscillation). 
Claims 8 and 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ingber or Fernandez Alcon, in view of Cho (US PG Pub No. 2019/0022294), in further view of Rodrigues (Enhancement of mass transfer in spacer filled channels under laminar regime by pulsatile flow, 2015).
Regarding claim 8, the device of claim 6 is taught above. However, the combination of above does not disclose the plurality of ribs is distributed unevenly along the length of the plurality of gas channels.  
 Rodrigues discloses investigation of pulsatile flow in membranes with spacer filled channels, showing that pulsatile flow can increase mass transfer in spacer filled channels, and the effect is intense near the channel outlet and close to the valve, but vanishes over larger distances (see Rodrigues abstract), the spacer did not exhibit mass-transfer entrance effects in laminar flow (see Rodrigues paragraph 3.2).
One of ordinary skill in the art, before the filing date of the invention would have been motivated to distribute the ribs of the taught device, in an uneven manner in order to take advantage of the increased mass transfer closer to the inlets and outlets (see Rodrigues Abstract and Conclusions).


Claims 1, 2, 4-7, and 9-11, 13-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Borenstein (WO 2015/0076067) in view of Putnam (US PG Pub No. 2015/0083320), in view of Cho (US PG Pub No. 2019/0022294), in view of Potkay (The promise of microfluidic artificial lungs, 2014).

Regarding claim 1 and 10, Borenstein teaches a microfluidic device which includes a first layer defining one or more blood flow channels and second layer defining one or more treatment channels, the method includes flowing blood through the bone or more blood channels and flowing a treatment fluid through the one or more treatment channels ([0012]), in some implementations the treatment fluid includes oxygen ([0013]), a first layer comprising a plurality of gas channels to permit gas to flow through the microfluidic device, a second layer comprising a plurality of blood channels configured to permit blood to flow through the microfluidic device ([0012]), the channels separated by a membrane ([0012]) coupled with the membrane.
 However, Borenstein is silent on a distensible membrane coupled with the first layer and distensible in response to pressurization; a shape of the cross- sectional area of the second layer configured to oscillate along a length of the plurality of blood channels
Putnam discloses systems employing microfluidic devices, applicable to microfluidic assay systems and cartridges (see Putnam paragraph 0002), where a microfluidic pneumatically operated cartridge containing microfluidic channels and membrane pumps and valves may be formed including a flexible membrane which can be made of PDMS and can flex over a cavity), a distensible membrane, and bonding of the flexible sheet material to the opposed material simultaneously may act to complete and seal a flow channel (see Putnam paragraph 0018), a flexible membrane, a pumping sequence which can produce a directional pulsating flow (see Putnam paragraphs 0112-0113), where flexible PDMS can act as an expansible spring to achieve greater deflection (see Putnam paragraph 0421. 
Cho discloses a device with first and second volumes for fluid flow separated by a permeable membrane for exchange of at least one component, a membrane which oscillates (see Cho abstract), the device may be an artificial lung, a fuel call, a dialyzer, membrane filter system a heat exchanger system or a  desalination membrane system, the first volume adapted for blood flow, the second fluid comprising oxygen (see Cho paragraph 0010), where oscillation of the membrane is used to overcome mass transport limitation arising from boundary layer and enhancing mixing (see Cho paragraph 0036), oscillating membranes are used in devices comprising microchannels such as lung assist devices or artificial lung devices in oxygenation of blood and/or CO2 removal from blood (see Cho paragraph 0037), gas transport is driven by concentration gradient and microfluidic gas exchangers typically include one or more very thin permeable membranes to mimic the cell walls in lungs, such as PDMS membranes, however boundary layers limit mass transport (see Cho paragraph 0038), oscillating the membrane can 2 from a saturated fluid, benefiting the efficiency of, for example, artificial lungs, as well as other applications related to gas transport and fluid mixing (see Cho paragraph 0039), membranes include an array of depressions, recesses, or areas of reduced thickness to enhance oscillation and hold microbubbles, and micropillars (see Cho paragraph 0042), oscillation is impacted by how the membrane contacts support structure (see Cho paragraph 0051), and features, structures, or characteristics may be combined in any suitable manner in one or more embodiments (see Cho paragraph 0033). Potkay reviews research efforts in microfluidic artificial lungs and discloses removing carbon dioxide from blood (see Potkay paragraph B.1), microchannel networks designed such that cells and platelets experience pressures, shear stresses, and branching angles that copy those in the body (see Potkay paragraph B.5), and the height of the microchannels in microfluidic artificial lungs can vary with changes in blood pressure if they contain thin, flexible membranes resulting in a more natural hydraulic resistance and a more natural environment for cells and platelets (see Potkay paragraph B.7), a cross-sectional area defined in the second layer, a shape of the cross- sectional area configured to oscillate along a length of the blood channels.
One of ordinary skill in the art, before the filing date of the invention would have been motivated to incorporate distensible/expandable/flexible membrane of Putnam into the device of Borenstein in order to close off the channels and with the flexibility of forming microvalves, while permanently adhering the channel surface (see Putnam paragraph 0396), to incorporate the oscillation of the membrane of Cho in order to disrupt a laminar boundary layer (see Cho paragraph 0052) and augment the removal of CO2
Regarding claims 2 and 11, the combination of Borenstein, in view of Putnam, in view of Cho, in view of Potkay discloses the method of claim 10, and further discloses flowing the blood through on inlet manifold coupled with the inlet of each of the plurality of blood channels collecting, from an outlet manifold coupled with the outlet of each of the plurality of blood channels (see Borenstein paragraph [0037]), and flowing the gas into an open inlet end of the plurality of gas channels.
Potkay teaches a manifold that delivers blood to the microchannels (B.3) an inlet manifold coupled with an inlet of each of the plurality of blood channels, and that microfluidic lungs can operate using air as the supply gas to provide more natural ventilation, and eliminate the potential complications of using pure oxygen, and instead operating using air supplied by a fan or by tapping into the natural air circulation (B.8) such that the plurality of gas channels comprise an open inlet end and an open outlet end.
It would have been obvious to one of ordinary skill in the art to incorporate in the ambient air supply of Potkay into the microfluidic device to provide efficient delivery of the blood to and from the microchannels and provide more natural ventilation while eliminating the complications of using pure oxygen. 
Regarding claim 13, the combination of Borenstein, in view of Putnam, in view of Cho, in view of Potkay discloses the method of claim 10, and further discloses flowing the gas through the plurality of gas channels with a pulsatile flow (see Putnam paragraphs 0018 and 0112).
Regarding claim 4 and 14, the combination of Borenstein, in view of Putnam, in view of Cho, in view of Potkay discloses the device of claim 1, and further discloses wherein the shape of the cross-sectional area is controlled by a degree of distension of the distensible membrane 
Regarding claim 5 and 15, the combination of Borenstein, in view of Putnam, in view of Cho, in view of Potkay discloses the device of claim 1, and further discloses wherein the distensible membrane is configured to deform a distance responsive to a gas pressure of a gas in the plurality of gas channels (see Putnam paragraph 0113, where functions of the membrane include closing a channel, fix particles or tubes, define flexible membrane for a valve and piston to constitute a pneumatically actuated membrane pump, Putnam paragraph 0421 where flexible PDMS can act as an expansible spring to achieve greater deflection).
Regarding claim 6 and 16, the combination of Borenstein, in view of Putnam, in view of Cho, in view of Potkay discloses the device of claim 1, and further discloses a plurality of ribs supporting the distensible membrane, the shape of the cross-sectional area deflecting between each of the plurality of ribs (see Borenstein paragraph 0033 channels may include one or more ribs or posts that support the membrane, and Cho paragraphs 0042 micropillars and recesses – ribs are interpreted as complimentary areas to recesses, see Figure 1 below, Cho Figure 3A, paragraphs 0050 recesses can be used to form areas within a membrane of reduced thickness which can facilitate oscillation and thereby microstreaming, and 0051-0052 recesses influence and can enhance oscillation control, and oscillation is influenced by supporting structures, areas of reduced thinness eliminate problems of thinner membranes being subject to damage).  

    PNG
    media_image1.png
    573
    757
    media_image1.png
    Greyscale

Regarding claim 7 and 17, the combination of Borenstein, in view of Putnam, in view of Cho, in view of Potkay discloses the device of claim 6, and further discloses wherein the plurality of ribs is distributed evenly along the length of the plurality of gas channels (see Figure 1 above, Cho Figure 3a).  
 Regarding claim 9 and 19, the combination of Borenstein, in view of Putnam, in view of Cho, in view of Potkay discloses the device of claim 1, and further discloses wherein the distensible membrane comprises a plurality of ribs  (see Borenstein 0033 channels may include one or more ribs or posts that support the membrane, and Cho paragraphs 0042 micropillars and recesses – ribs are interpreted as complimentary areas to recesses, see Figure 1 above, Cho Figure 3A, paragraphs 0050 recesses can be used to form areas within a membrane of reduced thickness which can facilitate oscillation). 
Regarding claim 20, the combination of Borenstein, in view of Putnam, in view of Cho, in view of Potkay discloses the method of claim 10, and further discloses wherein the gas is air (see Cho paragraph 0038).


Claims 8 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Borenstein (WO 2015/0076067) in view of Potkay (The promise of microfluidic artificial lungs, 2014), in view of Cho (US PG Pub No. 2019/0022294), in view of Putnam (US PG Pub No. 2019/0022294), in further view of Rodrigues (Enhancement of mass transfer in spacer filled channels under laminar regime by pulsatile flow, 2015).
Regarding claims 8 and 18, the combination of Borenstein, in view of Putnam, in view of Cho, in view of Potkay discloses the device of claim 6 as discussed above. However, the combination of Borenstein, in view of Putnam, in view of Cho, in view of Potkay does not disclose the plurality of ribs is distributed unevenly along the length of the plurality of gas channels.  
 Rodrigues discloses investigation of pulsatile flow in membranes with spacer filled channels, showing that pulsatile flow can increase mass transfer in spacer filled channels, and the effect is intense near the channel outlet and close to the valve, but vanishes over larger distances (see Rodrigues abstract), the spacer did not exhibit mass-transfer entrance effects in laminar flow (see Rodrigues paragraph 3.2).
One of ordinary skill in the art, before the filing date of the invention would have been motivated to distribute the ribs of the device of the combination of Borenstein, in view of Putnam, in view of Cho, in view of Potkay, in an uneven manner in order to take advantage of the increased mass transfer closer to the inlets and outlets (see Rodrigues Abstract and Conclusions).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        
		/BRADLEY R SPIES/                             Primary Examiner, Art Unit 1777